Citation Nr: 0526484	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-00 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES



1.  Entitlement to service connection for an operculated 
(retinal) tear of the eye.

2.  Entitlement to service connection for a left eye scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from December 1994 to 
April 1999, and evidently had periods of active service in 
the United States Army Reserves from July 23 to December 20, 
2001, and from August 2002 to April 2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the veteran's claims for service 
connection for major depressive disorder, migraine headaches, 
gallstones, an operculated tear of the eye, and a left eye 
scar.  The veteran perfected an appeal as to these matters.  

Thereafter, in a December 2001 rating decision, the RO 
granted her claims for service connection for removal of the 
gallbladder (claimed as cholecystitis), and effective 
November 20, 2000, and for migraine headaches, effective from 
April 27, 1999, and awarded noncompensable disability 
evaluations.  In a February 2005 rating action, the RO 
assigned an effective date of April 27, 1999, for the award 
of service connection for removal of the gallbladder, and 
granted service connection for major depressive disorder, 
awarding a 50 percent disability evaluation.  The Board is of 
the opinion that the RO's actions represent a full grant of 
the benefits sought as to the veteran's claims for service 
connection for a major depressive disorder, gallstones, and 
migraine headaches.

In addition, in the December 2001 rating decision, the RO, in 
pertinent part, denied service connection for conjunctivitis, 
tinnitus, and pigmentation of the eyes, and granted service 
connection and noncompensable ratings for back strain, 
removal of the gall bladder, gastroesophageal reflux disease, 
bilateral bunions, and migraine headaches.  In March 2002, 
the RO received the veteran's timely notice of disagreement 
with the denial of service connection and noncompensable 
disability ratings and, in December 2002, a statement of the 
case was issued.  However, the veteran did not submit a 
substantive appeal as to these claims and, thus, the matters 
were not certified for appellate consideration.  As such, the 
Board will confine its consideration to the issues as 
characterized on the first page, above.

Further, the Board notes that the veteran was scheduled for a 
personal hearing at the RO in February 2002, but failed to 
report for the hearing.  In a March 2002 memorandum, the 
veteran's representative indicated that she requested to be 
rescheduled for a new hearing.  That hearing was rescheduled 
in January 2004 but, in a January 2004 memorandum to the RO, 
the veteran's representative said that the veteran withdrew 
her hearing request and requested that she be provided with a 
VA examination in conjunction with her claims.  She underwent 
VA examination in February 2004.  The Board is of the opinion 
that all due process requirements were met requiring the 
veteran's hearing requests. 


FINDINGS OF FACT

1.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran had an 
operculated retinal tear of the eye related to a period of 
active military service.

2.  The objective and competent medical evidence of record 
preponderates against a finding that the veteran currently 
has a left eye scar.


CONCLUSIONS OF LAW

1.  An operculated (retinal) tear of the eye was not incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 106, 1101, 1110,  5103-5103A, 5106, 5107 (West 2002 
& Supp. 2005)); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
(2004).

2.  A left eye scar was not incurred in or aggravated by 
during active military service.  38 U.S.C.A. §§ 101(24), 106, 
1101, 1110, 5100- 5103A, 5106, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records indicate that, in January 1998, the 
veteran underwent a left eye optometry examination.  She said 
her eyes burned frequently throughout the day, and were red.  
She gave a past medical history of occasional floaters and 
flashes.  Upon examination, the assessment appears to be left 
eye emmetropia and "SHA" of the right eye; possible 
operculated tear with symptoms of possible flashes; and 
symptom of dry eyes with no clinical signs.  

A May 1998 optometry record reflects the veteran's concern 
regarding recent an increased burning sensation in both eyes.  
It was noted that a retinal evaluation was advised and, in 
January 1998, she was told that she had a scar on the left 
retina and not to worry about it.  Upon examination, the 
assessment was interesting pre-retinal lesion.  The examiner 
disagreed that it could be operculum and suggested 
consideration of punctal occlusion if there was no 
improvement.  Dry eye versus seasonal allergy was diagnosed, 
with mild allergy suspected.

A June 1998 optometry record reflects that the veteran was 
seen in May 1998 for a burning sensation in her eye and was 
diagnosed with allergic conjunctivitis, for which medication 
was prescribed.  The veteran said the redness disappeared and 
the dryness improved.  On examination, the clinical 
impression was no signs of conjunctivitis, and she had some 
symptoms of dry eye.  

According to December 1998 optometry records, the veteran 
complained of a constant burning sensation in her eyes, with 
dryness.  It was noted she was evaluated in January and May 
1998 and there were no retinal holes or tears.  She said her 
dry eyes were constant, not seasonal.  On examination, the 
assessment was no clinical signs of dry eye, but the veteran 
appeared very symptomatic and had a consistent chief 
complaint each time.  Collagen plugs were inserted in the 
left eye.  

On a report of medical history completed the next day (in 
December 1998), it was noted that the veteran was seeing an 
optometrist for vision problems.  When examined at that time, 
her visual acuity for distance was 20/20 in both eyes and her 
visual acuity for near vision was 14/17.5 in each eye.  
Ocular motility was normal, and she was found qualified for 
further active service. 

When seen by the optometrist the next week, in mid-December 
1998, the assessment was that all tests suggested normal tear 
secretion, and there were objective signs of dry eye with 
slit lamp examination.  It was noted that the veteran used 
artificial tears, and the benefit of silicone plugs was not 
justified at that time.  Thicker eye drops were advised.

The RO received the veteran's claim for VA benefits in May 
1999.  

A May 2002 pre-deployment medical assessment record is not 
indicative of any eye disorder, or complaint thereof.

A March 2003 post-deployment medical assessment indicates 
that, since her last medical examination, the veteran had 
been treated for a left eye disorder.  On examination at that 
time, she complained of left upper eye lid swelling.  A mild 
bruise of the left upper lid was noted, and myopia and 
astigmatism were diagnosed. 

According to a September 2003 post-deployment medical 
questionnaire completed by the veteran, her medical concerns 
included a left eye injury.  Upon interview/examination, a 
left eye disorder was not noted by the examiner. 

The veteran underwent VA optometry examination in February 
2004.  According to the examination record, the examiner 
reviewed the veteran's medical records.  She complained of a 
possible left eye retinal tear.  It was noted that she had no 
signs of retinal detachment/tear, such as flashes, floaters, 
etc.  Further, it was noted that a possible left eye 
operculated hole/tear was diagnosed in January 1998.  On 
examination, the veteran's corrected visual acuity was 20/20, 
in each eye, and she denied diplopia.  Upon complete 
examination, the diagnosis was mild refractive error, 
correctable to 20/20 in each eye.  Vitreal tag without 
traction was noted.  

In an Addendum dated later in February 2004, the VA 
optometrist stated that the area of concern in the veteran's 
left eye was not a retinal scar.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (CAVC) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the CAVC's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the CAVC in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the CAVC held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The CAVC acknowledged in Pelegrini that 
where, as here, the section 5103(a) notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice.  Rather, the appellant has the 
right to content complying notice and proper subsequent VA 
process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In a September 2003 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claims under the 
VCAA, and the effect of this duty upon her claims.  In 
addition, the appellant was advised, by virtue of a detailed 
November 2000 statement of the case (SOC) and December 2002 
and December 2004 supplemental statements of the case (SSOCs) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
her claims.  We therefore believe that appropriate notice has 
been given in this case.  The Board notes, in addition, that 
a substantial body of lay and medical evidence was developed 
with respect to the appellant's claims, and that the SOC and 
SSOCs issued by the RO clarified what evidence would be 
required to establish entitlement to service connection.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the December 2004 and March 2005 SSOCs 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above notice documents must 
be read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Pursuant to 38 U.S.C.A. §§1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service, generally denoting 
full-time active duty.

As to members of the Reserve and National Guard, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
active duty for training (ADT), or injury incurred or 
aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Thus, with respect to the appellant's periods of Army Reserve 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT, or injury incurred or 
aggravated while performing IADT.  38 U.S.C.A. §§ 101(24), 
106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service 
connection is not legally merited when the disability results 
from a disease process during IADT.  See, e.g., Brooks v. 
Brown, 5 Vet. App. 484, 487 (1993); see infra.

The CAVC has recognized these important distinctions between 
different types of military service in the context of service 
connection.  See generally Biggins v. Derwinski, 1 Vet. App. 
474, 477-78 (1991); see also Paulson v. Brown, 7 Vet. App. 
466, 469-70 (1995).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for an operculated tear of the eye and left eye scar.  
The record demonstrates that, although a "possible 
operculated tear" was diagnosed in January 1998, no 
operculated retinal tear, or left retinal scar, was diagnosed 
in service or on separation from service.  In fact, a 
December 1998 service medical record expressly states that 
the veteran was examined in January and May in 1998, and that 
no retinal holes or tears were found.  Moreover, on VA 
examination in February 2004, after the veteran's separation 
from service, there was no showing that the veteran had a 
retinal tear or left eye scar.  Furthermore, the veteran has 
submitted no evidence to show that she currently has an 
operculated (retinal) tear of the eye and left eye scar.  In 
short, no medical opinion or other medical evidence showing 
that the veteran currently has an operculated (retinal) tear 
of the eye and left eye scar has been presented.  Rabideau v. 
Derwiniski, 2 Vet. App. at 143.

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted or identified any medical opinion 
or other medical evidence that supports her claims.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the appellant has operculated (retinal) tear of the eye, 
and a left eye scar, related to service or any incident 
thereof, or to a service-connected disability.  38 U.S.C.A. 
§§ 106, 1110, 5107(a); 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.304.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for an 
operculated (retinal) tear of the eye, and a left eye scar, 
must be denied.


ORDER

Service connection for an operculated tear of the eye is 
denied.

Service connection for a left eye scar is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


